DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending in the case. Claims 1, 8, and 15 are independent claims.

Claim Objections
Claims 7, 14, and 20 are objected to because of the following informalities:
Claim 7 recites “the center of the movable area” but should recite “a center of the movable area”. Claims 14 and 20 are objected to for the same reason.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (US 2015/0378459 A1).

Regarding claim 1, Sawada teaches a method for controlling movements of a virtual object, applied to a terminal (FIGS. 1-2 and [0027-0034]: the user controls a virtual object/movable object 132 via terminal device 100), the method comprising:
displaying a target perspective picture of a target application (FIGS. 1-2, [0027], and [0029]: a game program/target application is operated on by the user. A target perspective picture representing “an imaginary space” in which movable object 132 moves is displayed), and superimposing a virtual joystick and a movable area of the virtual joystick on the target perspective picture (FIGS. 1-2, [0027], and [0031-0034], FIG. 8(a) and [0084-0086]: a virtual joystick/operative object 135 and a movable area of the virtual joystick, represented by virtual joystick 131, are superimposed on the target perspective picture; FIG. 5(a) and [0061]: “the same area as the display area of the virtual joystick 131 formed as a circle is set as the operation detection area 136. The operation detection area 136 and the display area of the virtual joystick 131 are perfectly identical corresponding areas.” Thus, virtual joystick 131 corresponds to the claimed movable area of the virtual joystick);
starting the virtual joystick in a case that a trigger operation corresponding to the virtual joystick is received (FIG. 2 and [0031-0034]: the operative object 135 is started in a case that a trigger operation is received. This trigger operation involves the user at least making “finger-contact with a desired position on the virtual joystick 131” and may further include the user moving “the finger in a desired direction to move to the position of contact position C1”, as described in [0033]; FIG. 4 and [0053]: starting the virtual joystick may occur when a dragging operation is received);
adjusting a position of the virtual joystick in the movable area according to a position change of a touch point when the virtual joystick is in an activated state (FIG. 2 and [0031-0034], FIG. 4 and [0053-0055], FIGS. 8(a)-(b) and [0084-0087]: the operative object 135 is in an activated state when the user uses it. The position of the operative object 135 is adjusted in the movable area according to a position change of a touch point. As described in [0085], “The operative object 135 moves display position together with the movement of the inputting object”. As further recited in [0087], “Referring to FIG. 8(b), contact is made by the inputting object in the position of the contact position C1, whereby the display position is moved together with the operative object 135.” In the example of FIG. 2 or FIGS. 8(a)-(b), the user has performed a move operation to contact position C1, which would accordingly move operative object 135 to the corresponding position), the position of the virtual joystick and a position of the touch point changing synchronously in real time when the touch point moves within an effective touch range ([0085]: “The operative object 135 moves display position together with the movement of the inputting object”. Thus, the position of the operative object 135 and a position of a touch point change synchronously in real time the effective touch range being larger than the movable area (FIG. 3 and [0044]: “The touch panel 116 is disposed so as to cover the display unit 113”; FIGS. 1-2, [0041]: note that the display unit 113, on which the touch panel 116 is displayed, has an effective touch range larger than the movable area represented by virtual joystick 131, or the operation detection area 136 as described in [0061]); and
controlling a virtual object to move according to the position of the virtual joystick (FIG. 4 and [0053-0058]: the movable object moves in accordance with the position of the virtual joystick/operative object 135, which corresponds with the user dragging the inner part of the virtual joystick 131 in any direction to move the contact position; FIG. 2, [0027], and [0031-0034], FIG. 8(b) and [0087]: a virtual object/movable object 132 moves according to the position of the operative object 135, which corresponds to the positioning of the inputting object).

Regarding claim 2, Sawada further teaches the method according to claim 1, wherein the adjusting a position of the virtual joystick in the movable area according to a position change of a touch point comprises:
obtaining the position change of the touch point from a first moment to a second moment (FIG. 4 and [0051-0054]: a position change of the touch point from a first moment, or the initial state, at point C0, to a second moment, at point C2, for example, is obtained);
calculating an estimated position of the virtual joystick at the second moment according to the position change and a position of the virtual joystick at the first moment (FIG. 4 and [0053-0058]: an estimated position of the virtual joystick, denoted by operative object 135 around contact position C2, for example, is calculated and reported to the control unit 110. This position is in accordance with the position change and a position of the virtual joystick at the first moment, which serves as a reference position); and
calculating an actual position of the virtual joystick at the second moment according to the estimated position and the movable area when the estimated position is outside the movable area (FIG. 5(a) and [0061-0064]: an actual position of the virtual joystick at the second moment is calculated. In this case, the estimated position C1-1 is determined to be outside the movable area. Accordingly, as described in [0064], “In such a case, the angle and length of the line segment A1, which is determined on the basis of the reference position C0 and the contact position of the inputting object, is determined on the basis of the reference position C0 and the position at which the line segment connecting the reference position C0 and the contact position C1-1 intersects the outer periphery of the display area of the virtual joystick 131.” The actual position is reflected by the position of operative object 135 around C1, which is where the intersection occurs).

Regarding claim 3, Sawada further teaches the method according to claim 2, wherein the movable area is a circle (FIG. 5(a) and [0061]: “the same area as the display area of the virtual joystick 131 formed as a circle is set as the operation detection area 136. The operation detection area 136 and the display area of the virtual joystick 131 are perfectly identical corresponding areas.”); and
the calculating a position of the virtual joystick at the second moment according to the estimated position and the movable area comprises:
calculating coordinates of an intersection of a connecting line between the estimated position and the center of the movable area and an edge of the movable area (FIG. 5(a) and [0061-0064]: The estimated position C1-1 is determined to be outside the movable area. As described in [0064], “In such a case, the angle and length of the line segment A1, which is determined on the basis of the reference position C0 and the contact position of the inputting object, is determined on the basis of the reference position C0 and the position at which the line segment connecting the reference position C0 and the contact position C1-1 intersects the outer periphery of the display area of the virtual joystick 131.”); and
determining the coordinates of the intersection as the position of the virtual joystick at the second moment (FIG. 5(a) and [0061-0064]: as evident by the illustration, the coordinates of the intersection is the position of the virtual joystick/operative object 135 surrounding C1 at the second moment).

Regarding claim 4, Sawada further teaches the method according to claim 2, wherein after the calculating an estimated position of the virtual joystick at the second moment according to the position change and a position of the virtual joystick at the first moment, the method further comprises:
determining the estimated position as the position of the virtual joystick at the second moment when the estimated position is in the movable area (FIG. 4 and [0053-0058]: an estimated position of the virtual joystick, denoted by operative 

Regarding claim 5, Sawada further teaches the method according to claim 2, wherein the movable area is a circle (FIG. 5(a) and [0061]: “the same area as the display area of the virtual joystick 131 formed as a circle is set as the operation detection area 136. The operation detection area 136 and the display area of the virtual joystick 131 are perfectly identical corresponding areas.”); and
the calculating a position of the virtual joystick at the second moment according to the estimated position and the movable area comprises:
calculating a distance between the coordinates of the estimated position of the virtual joystick at the second moment and a center of the movable area (FIG. 4 and [0054-0057]: distance is calculated, for example, between the coordinates of the estimated position at (X2, Y2) of the virtual joystick at the second moment corresponding to C2 and a center of the movable area (X0, Y0)); and
determining the position of the virtual joystick at the second moment according to whether the distance is greater than a radius of the movable area (FIG. 5(a) and [0061-0064]: In this case, the estimated position C1-1 is determined to be outside the movable area, which means that the distance is greater than a radius of the movable area since the distance is a line with respect to the reference position, or the origin of the movable area at C0. Accordingly, as described in [0064], “In such a is determined on the basis of the reference position C0 and the position at which the line segment connecting the reference position C0 and the contact position C1-1 intersects the outer periphery of the display area of the virtual joystick 131.” The actual position is reflected by the position of operative object 135 around C1, which is where the intersection occurs).

Regarding claim 6, Sawada further teaches the method according to claim 5, wherein determining the position of the virtual joystick at the second moment according to whether the distance is greater than a radius of the movable area comprises:
when the distance is greater than a radius of the movable area, determining coordinates of an intersection of a connecting line between the estimated position and the center of the movable area and an edge of the movable area as the position of the virtual joystick at the second moment (FIG. 5(a) and [0061-0064]: In this case, the estimated position C1-1 is determined to be outside the movable area, which means that the distance is greater than a radius of the movable area since the distance is a line with respect to the reference position, or the origin of the movable area at C0. Accordingly, as described in [0064], “In such a case, the angle and length of the line segment A1, which is determined on the basis of the reference position C0 and the contact position of the inputting object, is determined on the basis of the reference position C0 and the position at which the line segment connecting the reference position C0 and the contact position C1-1 intersects the outer periphery of the display area of the virtual joystick 131.” The actual position is reflected by the position of operative object 135 around C1, which corresponds to the coordinates of the intersection); and
when the distance is not greater than a radius of the movable area, determining the estimated position as the position of the virtual joystick at the second moment (FIG. 4 and [0053-0058]: In this case, the distance is not greater than a radius of the movable area since the distance is a line with respect to the reference position. An estimated position of the virtual joystick, denoted by operative object 135 around contact position C2, for example, is calculated and reported to the control unit 110. As the estimated position is within the movable area, as opposed to outside of the movable area as described in [0061-0064] for FIG. 5(a), the estimated position accurately reflects the position of the virtual joystick at the second moment).

Regarding claims 8-13, the claims recite an apparatus for controlling movements of a virtual object (FIGS. 1-2 and [0027-0034]: the user controls a virtual object/movable object 132 via terminal device 100), comprising a processor and a memory, the memory storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction set being loaded and executed by the processor (FIG. 3 and [0035-0038]: processor/control unit 110 executes instructions including programs stored in memory unit 114) to perform operations with corresponding limitations to the method of claims 1-6, respectively, and are therefore rejected on the same premises.

Regarding claims 15-19, the claims recite a non-transitory computer-readable storage medium ([0009]), storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction set being loaded and executed by a processor (FIG. 3 and [0035-0038]: processor/control unit 110 executes instructions including programs stored in memory unit 114) to implement the method with corresponding limitations to the method of claims 1-4 and 6, respectively, and are therefore rejected on the same premises.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 2015/0378459 A1), in view of Howard et al. (US 2011/0285636 A1).

Regarding claim 7, Sawada further teaches the method according to claim 1, wherein the controlling a virtual object to move according to the position of the virtual joystick comprises:
calculating a direction and a distance of the virtual joystick relative to the center of the movable area according to the position of the virtual joystick (FIG. 2 and [0033], FIG. 4 and [0052-0058]: distance is calculated, for example, between the coordinates of the estimated position at (X2, Y2) of the virtual joystick at the second moment corresponding to C2 and a center of the movable area (X0, Y0). A direction is also calculated as viewed from the reference position C0);
determining a moving direction  (FIG. 2 and [0033], FIG. 4 and [0052-0059]: moving direction of the virtual object/movable object 132 is determined according to the direction and the distance); and
controlling the virtual object to move according to the moving direction  (FIG. 2 and [0033], FIG. 4 and [0052-0059]: virtual object/movable object 132 moves according to the determined moving direction).

Although Sawada discloses that the “method for determining the movement distance of the movable object may be, e.g., speed during movement or distance moved, and may be selected, as appropriate” ([0059]), Sawada does not explicitly recite determining a moving speed of the virtual object according to the direction and the distance and controlling the virtual object to move according to the moving speed.
determining a moving direction and a moving speed of the virtual object according to the direction and the distance (FIGS. 6-7 and [0053-0056]: moving direction and speed of the virtual object are determined according to the direction and the distance); and
controlling the virtual object to move according to the moving direction and the moving speed (FIGS. 6-7 and [0053-0056]: virtual object 90 is controlled according to the moving direction and the moving speed. In the example of FIG. 7, the object moves to the left at a maximum velocity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawada to incorporate the teachings of Howard and include determining a moving speed of the virtual object according to the direction and the distance and controlling the virtual object to move according to the moving speed. Doing so would allow the user to not only vary the direction of the virtual object but also intuitively control the movement speed of the virtual object. In this way, the user is able to more freely and effectively control the virtual object while not being limited to a singular, stagnant speed. In turn, the user would also be able to control the object with greater precision which could render a gaming program, for example, in which the virtual object is controlled, more appealing.

Regarding claim 14, the claim recites an apparatus with corresponding limitations to the method of claim 7 and is therefore rejected on the same premise.

Regarding claim 20, the claim recites a computer-readable storage medium with corresponding limitations to the method of claim 7 and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 for additional prior art. Prior art of particular relevance include:
US 20110172013 A1: virtual controller that allows drag operations across varying distances to control direction and speed of a virtual character
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171